DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/20/2021 has been entered.
Response to Amendment
The amendments filed on 4/1/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-11 and 19 are objected to because of the following informalities:  
Regarding Claim 1, the limitation of “a layer on surface of the semiconductor” appears it should be “a layer on a surface of the semiconductor” or language similar.
Furthermore, the limitation of “the precursor” appears it should be “the perovskite precursor”
  Appropriate correction is required.
Claims 2-11 and 19 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claim 1, the limitation of “the high quality 3D perovskite underlayer” lacks antecedent basis.
Claims 2-11, and 19 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 4, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ma (Nanoscale, 2016, 8, 18309)
	Regarding claim 1, Ma et al. teaches a method of manufacturing a photovoltaic device structure [page 18313, section 4.2, bottom left of page] comprising:
	coating a perovskite precursor in a solvent on a semiconductor substrate including a 3D perovskite, the precursor forming a layer on surface of the semiconductor substrate, the solvent selectively dissolving the perovskite precursor, while retaining the high quality 3D perovskite underlayer [3D perovskite is formed initially on substrate, then CAI solution in IPA is spin coated on already prepared 3D perovskite, and then annealed to produce 2D perovskite, on the top through a reaction of CAI with excess PbI2, page 18313, section 4.2, bottom left of page].
Regarding Claim 2, Ma et al. teaches wherein the layer is a 2D perovskite layer [see rejection of claim 1, 2D perovskite layer is formed on 3D perovskite layer].
Regarding Claim 3, Ma et al. teaches wherein the semiconductor includes a 3D perovskite on an electrode layer [Fig. 5, top left of page, page 18312].
Regarding Claim 4 and 6, Ma et al. teaches the precursor includes a C3 alkyl ammonium halide [See rejection of claim 1, page 18310, section 2.1, middle left of page].
Regarding Claim 7, Ma et al. teaches the perovskite precursor includes a lead iodide [See rejection above of claim 1].
Regarding Claim 9, Ma et al. teaches wherein coating includes spin-coating, [page 18313, section 4.2, bottom left of page].
Regarding Claim 11, Ma et al. teaches wherein coating includes spin coating at a rate between 2000 and 6000 rpm [3000 rpm, page 18313, section 4.2, bottom left of page].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Nanoscale, 2016, 8, 18309) in view of Lin (J. Phys. Chem. Lett. 2018, 9, 654−658)
	Regarding Claim 5, Ma et al. is relied upon for the reasons given above in claim 1, Ma et al. is silent on wherein the C2-C16 alkyl ammonium is selected from the group consisting of a C4 alkyl ammonium, C5 alkyl ammonium, C6 alkyl ammonium, C7 alkyl ammonium, C8 alkyl ammonium, C10 alkyl ammonium, C12 alkyl ammonium, C14 alkyl ammonium, and C16 alkyl ammonium.
	Lin et al. teaches the precursor includes n-Butylammonium Iodide [page S3].
	Since Ma et al. teaches an alkyl ammonium based precursor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the n-butylammonium iodide of Lin et al. in place of the precursor of Ma et al. as it is merely the selection of known perovskite precursors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 8, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Nanoscale, 2016, 8, 18309) in view of Lin (J. Phys. Chem. Lett. 2018, 9, 654−658) and Lee (US Pub No. 2017/0369772)
	Regarding Claim 8, Ma et al. is relied upon for the reasons given above in claim 1, Ma et al. is silent on wherein the solvent is chloroform.
Lee et al. teaches the formation of perovskite solar cell [0028] with a precursor that is dissolved in a solvent such as chloroform [0076, 0072-0077].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 10, within the combination above, modified Ma et al. is silent on wherein the C2-C16 alkyl ammonium is selected from a group consisting of n-Butylammonium bromide (C4Br), n-Hexylammonium bromide (C6Br), or n-Octylammonium bromide (C8Br), the solvent is chloroform and the 2D perovskite is lead iodide.
	Lin et al. teaches the precursor includes n-Butylammonium Iodide [page S3].
	Since Ma et al. teaches an alkyl ammonium based precursor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the n-butylammonium iodide of Lin et al. in place of the precursor of Ma et al. as it is merely the selection of known perovskite precursors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Lee et al. teaches the formation of perovskite solar cell [0028] with a precursor that is dissolved in a solvent such as chloroform [0076, 0072-0077].
Since Ma et al. teaches the formation of an perovskite solar cell through a precursor in a solvent, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 19, within the combination above, modified Ma et al. teaches wherein the solvent includes a halogenated hydrocarbon [See rejection above].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726